The majority of the members of this court see no ground for reversing the judgment of the District Court consistent with the right of the jury to try disputed questions of fact. The dissenting opinion filed in this case would hold that the jury were not warranted in considering, in connection with plaintiff's testimony (and the testimony of others) that the train came to a full stop, the testimony of the engineer that the fireman was taking the signals from plaintiff and repeating them to him (the engineer) at the time of the accident, to come back slowly. True, the engineer, Walton, testified that the train had not stopped. We can not understand why the jury, in weighing the testimony of Walton in connection with the testimony of others, could not give credence to part of his testimony and reject the rest. We have no right to say as a matter of law that they should have accepted all his testimony or none. There was evidence to the effect that the engineer had stopped the train on a signal of plaintiff to the fireman, and that the engineer then moved the train and injured plaintiff while acting in accord with signals conveyed to him by the fireman. This would indicate that the movement which injured plaintiff resulted from the fireman's acts. He had seen plaintiff going in between the cars, yet he gave the engineer the back signal, and only notified him to stop when he saw plaintiff was hurt. He testified, as did Walton, that the train had not stopped, but three, and probably four, witnesses testified positively that it had stopped. If it had stopped as plaintiff testified, on a stop signal given by him (and in this he is corroborated by the testimony of several witnesses that it did in fact stop), and the jury so believed, they could not very well escape finding that Ross was negligent, because both he and Walton testify that such signal was not the one repeated to the latter. Where three or four persons testify that the train did come to a stop when plaintiff went in between the coaches, it can not be said that a finding of such fact is clearly against the weight of the evidence. Nor can the jury be justly charged with disregarding the evidence in finding such fact, and in giving it effect in connection with other testimony which they believe to be true.
Another ground of the dissent is that under the testimony the fact clearly appeared that plaintiff saw and must have recognized that the fireman he was giving signals to was Ross, of whose incompetency he had *Page 185 
(as he testified) recently complained. Plaintiff denied having been on the engine, or that he knew that Ross was fireman on the engine that morning, and he testified that he had been giving signals from the engineer's side, and that just before he went between the coaches, and when the train was nearing the coaches that were to be coupled on, he went to the fireman's side and gave first a slow-up signal and then a stop signal, and that he did not know Ross was the fireman until after he was hurt. It is true that he might have recognized Ross, who testified he was looking out at the window from the fireman's side, taking signals from plaintiff. But it is not certain that plaintiff was looking, or looking intently, in the direction of the fireman; nor, if he had, that he must have identified him; nor do we find that appellant claims that it certainly appears that plaintiff must have identified Ross on the engine. If it was true that the yardmaster had promised plaintiff to remove Ross, he might naturally have relied on it having been done.
There was testimony from which it could have been found that Ross was incompetent; that plaintiff ascertained his incompetency while working with him; that he reported this fact to Mulligan, the yardmaster, complaining of Ross being retained for that reason, and that Mulligan promised to remove Ross as fireman. If Mulligan was appellant's vice-principal, with power to remove this fireman for incompetency, there can be no doubt that it was competent for the jury to find in this case that appellant was informed of the incompetency of Ross and was negligent in having him there that morning as fireman. This leads us to a question of law whether or not a servant to whom appellant has committed the power to remove employes for incompetency is its vice-principal within the scope of such power. The test for determining whether employes were fellow servants or not at the time of this occurrence was the power to employ and discharge. The evidence here is wanting in respect to showing that Mulligan, the yardmaster, had power to employ men, but it is ample that he in fact had and exercised the power to discharge any employe whom he discovered to be incompetent in and about the yards. His acts in this regard were effective. It was not indispensable that he should also have had power to employ; otherwise it would have been possible for appellant to have given one person the power to employ and another the power to discharge, and neither be a vice-principal. It is the duty of a railway company to exercise ordinary care with a view to having only competent men in its service, and this is a duty the performance of which it owes to its servants generally. If it committed to Mulligan, either expressly or in practice, the power to discharge for incompetency employes within the yards of which he was master, then he was its vice-principal so far as the performance of said duty was concerned. We believe the evidence was sufficient to authorize finding that he was a representative of appellant in regard to its said duty.
The evidence upon some of the essential facts may not be satisfactory to us, and we would probably have reached different conclusions from it *Page 186 
if it devolved on us to pass upon its weight and credibility. This is not our province, and we believe it would be going too far to say that the verdict is clearly against the weight of evidence.
In the opinion already delivered we expressed the belief that, even as reduced by remittitur in the District Court, the verdict is a very large one. It was chiefly on account of plaintiff's testimony that we then concluded to allow it to stand. After reconsidering all the evidence bearing on his injuries, and the permanency thereof, we conclude that the verdict should not exceed $15,000, and if plaintiff will within five days remit enough to reduce it to that sum, we will affirm such judgment. Otherwise the judgment will be reversed and the cause remanded.
The motion does not convince us of any errors that require a reversal of the judgment.